Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on April 06, 2022, wherein claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 06, 2022 has been entered.
 


Response to Arguments
Applicant's arguments have been fully considered but they geared towards the newly amended claims with the newly added limitations.  These newly amended claims with the newly added limitations are considered for the first time below.  Applicant’s arguments are also moot because of the new ground of rejection presented below.


35 USC §101:
Examiner respectfully disagrees with Applicant’s arguments/remarks.  The claims as currently presented are towards how to route calls to agents and the idea behind route calls is organizing human activities – fundamental economic activity (contact center industry - for example, for purposes of customer service, or technical support, etc.,) of assigning calls/work/tasks to agents. The idea to how to route calls is also mental processes (processes and ideas that have been used in call/contact center industry/economy for years – for example, for purposes of customer service, or technical support, etc.,). Additionally, the logical concept used to route calls is also mathematical in nature where one takes into account weighted information (workload, availabilities/presence, etc.,) to determine which agent should the call go to and how the agent should handle the call – and creating a schedule for the agent.  Overall it is clear that the entire process is organizing human activities in a well-known and old economic activity.  As mentioned in previous Office actions, the main core claimed concept is towards using information/data from a system/server/database/etc. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066).  Applicant’s specification for example at paragraph 0002-0005 discusses abstract data/information that is used to select and determine workflows and scheduling in contact centers – which is abstract and clearly geared towards organizing human activities and the “system,” computers, computing components/devices, etc., are all extra-solution/post-solution activities as the main concept and results can be accomplished by humans themselves and workflow determinations and sequencing steps and scheduling and assigning are all well-known concepts that have occurred in organization well into the past (even pre-computer era).  It is also noted that the example Applicant refers to (example 42) which the USPTO shows practical application is where the practical application is geared towards “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The practical application in this example is the totality of the system where the information format is standardized within the network and system where is information is coming in remotely through various sources and the network has to process the information to standardize it.  In Applicant’s claimed concept such processing of information is not occurring.  Applicant’s core concept is selecting/choosing a workflow/flow where the workflow is a sequence to tasks/jobs which an agent in a contact center performs.  The claims recite receiving information/data (no formatting is specified or standardization etc. – like in the example) and the receiving a selection of an “item” where the Applicant’s specification states the “item” is anything “associated with the contact center” (for example see para 0002). In fact, “item” is left extremely open and broad by the Applicant.  The means that selecting a “workflow” based on the “item” is a very broad claim.  The workflow can simple be, for example, 2 tasks that the agent needs to do (e.g. review a customer message and then call back).  The concept of providing a set of tasks (workflow) to a human agent based on anything associated with a contact center is organizing human activities which does not need a computer to strategize and perform (can be done by humans).  The activity is also a fundamental economic activity in almost any industry – providing sequenced tasks (a workflow) to employees (contact centers, warehouses, manufacturing plants, grocery stores, other customer service oriented businesses, etc.,).  As stated before, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (independent claims) obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing), and providing/displaying this determined information/data.  These claims are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)). The limitations of interfacing with a contact center by an application; receiving contact center data from the contact center by the application; receiving a selection of an item of the application to configure by the application; based on the selected item, selecting a workflow corresponding to the selected item by the application; and configuring the item of the application automatically using the selected workflow and the contact center data by the application (also see dependent claims), under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
	The use of “systems,” “interfaces,” software (but just stated label “WFM application” without more), etc., are just extra-solution/post-solution activities. Applicant states “configuring” the “application” but nothing is discussed in the claims and the specification how specifically this configuration happens and how the system/components are working.  In fact they are not necessary and the only thing the claimed concept is geared towards is what set of tasks (workflow) to give to an agent to perform.  As stated before, the judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.
	Additionally (step 2B), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software.  See detailed rejection below for more details.
	The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The amendments presented also further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further recite obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing & also configuring hours, analyzing patterns, shift analysis, etc.,), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).



35 USC §103:
	Applicant’s arguments are towards the newly amended claims and newly amended limitations. Applicant’s arguments/remarks have been considered but they are directed to the newly amended claim with newly added limitations.  The newly amended claims with the newly added limitations are considered for the first time in the rejection (new grounds) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more.  The claims as currently presented are towards how to route calls to agents and the idea behind route calls is organizing human activities – fundamental economic activity (contact center industry - for example, for purposes of customer service, or technical support, etc.,) of assigning calls/work/tasks to agents. The idea to how to route calls is also mental processes (processes and ideas that have been used in call/contact center industry/economy for years – for example, for purposes of customer service, or technical support, etc.,). Additionally, the logical concept used to route calls is also mathematical in nature where one takes into account weighted information (workload, availabilities/presence, etc.,) to determine which agent should the call go to and how the agent should handle the call – and creating a schedule for the agent.  Overall it is clear that the entire process is organizing human activities in a well-known and old economic activity.  As mentioned in previous Office actions, the main core claimed concept is towards using information/data from a system/server/database/etc. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The claim(s) recite(s) obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining and generating steps, configuring hours, analyzing patterns, shift analysis, etc.,).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066). These claims are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The core limitations of the independent claims (see, for example, limitations of claim 1 below) and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and also using mathematical concepts to achieve the organizing.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0127-0134 [general-purpose processors/computers and computing components/devices/etc.,], 0140-0141) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further recite obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining and generating steps, configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The core limitations of claims 2-7, for example, for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the location; and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the determined break pattern [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships]; wherein determining the break pattern associated with the at least one agent based on the presence data for the at least one agent comprises: inferring, from the presence data, breaks taken by the at least one agent for each day of a plurality of days; and determining the break pattern for the at least one agent based on the breaks taken by the at least one agent for each day of the plurality of days [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships]; wherein the events comprise one or more of computer logins, computer logouts, communications, and application activities (extra-solution/post-solution activities using well-known generic technology that has no significant bearing on the core concept of the claims – which is workforce management (field of human resources)); further comprising: for the at least one agent of the plurality of agents, determining, based on the presence data, maximum hours for the at least one agent, minimum hours for the at least one agent, and one or more shifts that the at least one agent is available to work [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships]; generating the schedule for the at least one agent based on the determined break pattern, the determined minimum hours, the determined maximum hours, and the determined one or more shifts that the at least one agent is available to work [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships]; wherein interfacing with the contact center by the workforce management system comprises: requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships], under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computers, computer components/devices, and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and also using mathematical concepts to achieve the organizing.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0127-0134 [general-purpose processors/computers and computing components/devices], 0140-0141) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
Since dependent claims 9-14 recite substantially similar limitations as claims 2-7, claims 9-14 are therefore rejected under the same rationale and reasoning provided above for claim 2-7.
Since dependent claims 16-20 recite substantially similar limitations as claims 2-7, claims 16-20 are therefore rejected under the same rationale and reasoning provided above for claim 2-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569) in view of Pulaski et al., (US 2006/0256953).
As per claim 1, Ristock discloses a method for configuring a workforce management system of a contact center (Abstract [“route task objects to multiple agents…workforce management…routing strategy…workflow strategy”]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”]), the workforce management system being operative to create a workforce schedule scheduling agents and considering workloads and at least one WFM item, each WFM item indicating at least one parameter of work conditions for agents, the method (¶¶ 0004 [the parametric basis involves an analysis of workload levels… identify at least one agent capable to process the task], 0003-0005 [a system for routing tasks to multiple agents where…the system (this system of Ristock is the Applicant’s WFM system as it manages the workforce) analyzes the content of task objects in the second buffer, uses the pre-defined classification in the metadata to search workforce management data representing agent characteristics, and identifies one or more agents for assignment of the task object based on at least a partial match of the classification with the agents' workforce management data…refinement (within the system bad by the application in Ristock’s system which manages workforce and routes tasks to the workforce), the operation of analyzing the content of a task object in the second buffer involves utilizing statistical data relating to agent performance to identify at least one agent capable to process the task…refinement…the operation of analyzing the content of a task object in the second buffer involves utilizing workforce data to forecast], 0041 [statistics…used in contact center management…load management], 0053-0055 [strategy…route to agent…(consider) workloads], 0058 [staff scheduling…scheduling information…agent], 0058-0063 [process…routing decisions…Workforce Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server (or WFM Server)…provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks…forecast…performed based on workforce data from WFM Server…workforce data from WFM Server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object], 0068-0071, 0082 [statistical data…tasks…task objects…schedule data from by WFM Server 302 to determine the scheduled available time for the agent]) comprising: 
determining a plurality of agents associated with the contact center using the contact center data by the workforce management system; (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface]); 
receiving, by the workforce management system, presence data for each agent from a call routing system which routes communications between customers and agents of the contact center wherein the presence data is data indicating when agents were available; for at least one agent of the plurality of agents, automatically configuring one or more WFM items based on the presence data for the at least one agent (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0030 [customers…interact with agents…customers and agents interact with contact center communication], 0032, 0042-0043 [transaction…accomplished between customers and agents…customers call the in to call center], 0046-0050 [architecture of the contact center system…communication interface], 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”], 0053-0060 [staff scheduling], 0063-0067, 0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0062-0065 [routing to a workbin…identify Agents who will be available or unavailable], 0071-0073; see also 0004 [status change of agent from unavailable to available…availability or unavailability of an agent], 0053 [stat server works with interaction server (part of the WFM system)…available agent…identify agents with lower workloads so as to assign task (clearly based on “presence” data], 0055-0059 [workload and availability rules…determine availability (this clearly discloses taking agents presence data in WFM system configurations)]),
wherein configuring the one or more WFM items includes setting the at least one parameter of work conditions indicated by the one or more WFM items by the workforce management system (see citations above and also see figs. 5-7, 8-10 [workflow strategy]; ¶¶ 0024 [processing interactions], 0042-0044, 0050-0054 [“interactions…processing…by Workflow Control components…[r]outing Server 220 works with Interaction Server 231 and Stat Server 224 to execute routing strategies…driving as routing strategy or routing workflow…Classification Server 233 applies screening rules and models when triggered to do so by a routing strategy…Classification Server apply models to categorize incoming tasks for purposes of routing the task…[s]creening rules and models…training server…to produce the models…[p]roducing a model…workflow defined…strategy…task routed to an agent…select…execute a workflow for each task”], 0059 [re-routing process… detect that the agent is unlikely to dispatch a high priority within performance parameters…Re-routing Process 360 may occur at periodic intervals, e.g. every fifteen minutes, at parametrically determined times, e.g. based on current and historical performance data, or event-driven…re-routing based on current conditions], 0065-0068 [workflow strategies applied to the task object…workflow strategies defined], 0075-0078 [determines a relationship between tasks, such as a sequence in which tasks are to be completed. For example, for as job composed of multiple smaller tasks, a workflow strategy may describe the relationship and order between the multiple tasks…Task Objects in Workbin 226.(1-n) may be ordered on the basis of efficient work flows for handling the particular tasks. An efficient work flow for certain tasks may, for example, be defined by an administrator and stored in Interaction DB 241 for use in ordering a sequence of tasks]); and 
for the at least one agent of the plurality of agents, generating a schedule for the at least one agent by the workforce management system based on the configured one or more WFM items (¶¶ 0053-0060, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”]).  
Although Ristock discloses all of Applicant’s above limitations, Ristock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Ristock to show Applicant’s claimed concept as each of those embodiments are taught by Ristock itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Ristock itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Ristock discloses scheduling agents and considering workloads (see citations above and also see ¶¶ 0004 [the parametric basis involves an analysis of workload levels… identify at least one agent capable to process the task], 0041 [statistics…used in contact center management…load management], 0053-0055 [strategy…route to agent…(consider) workloads], 0058 [staff scheduling…scheduling information…agent], 0082 [statistical data…tasks…task objects…schedule data from by WFM Server 302 to determine the scheduled available time for the agent]), Ristock does not explicitly state the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item for a contact center.
Analogous art Pulaski (managing agents (workforce) in contact center with tasks, assignments, routing – for example see ¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner]) discloses the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item for a contact center comprising: receiving contact center data from a call routing system which routes communications between customers and agents of the contact center by a WFM application (¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner], 0051-0056 [CRM component 135 interacts with the CTI 140 and manages customer databases to derive useful information…predict the nature of call…assessment…workforce management ("WFM")… contact center productivity can be optimized from a utilization perspective…the volume of calls into or out of a contact center 100 may vary significantly during the day, during the week, or during the month…[t]he WFM component 125 can receive historical call volume data from the ACD 130 and create work schedules for agents based on historical activity levels (clearly based on workloads)…ACD… activity monitor for the contact center…predicting periods of high call volume and/or other states of the center (workload forecasts/predictions)], 0076-0078 [information delivery tool 265 can receive agent workload data and contact center load data from the ACD…WFM component 125 can provide the information delivery tool 265 with a work schedule for agents]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item as taught by analogous art Pulaski in order to help with routing and workflow management and efficiently schedule and  route calls/communications to agents to provide the best service to callers (customers, etc.,) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Pulaski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
Although Ristock discloses wherein the presence data is data indicating when agents were available (see citations above rejecting this limitation), Ristock does not explicitly state wherein the presence data is data indicating agent data/information in the past to the call routing system to receive communications.
Analogous art Pulaski (managing agents (workforce) in contact center with tasks, assignments, routing – for example see ¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner]) discloses wherein the presence data is data indicating agent data/information in the past to the call routing system to receive communications (¶¶ 0032-0033 [using past information to run analysis for agents – agent management system], 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0042 [ACD 130 transfers the telephony information to the CTI 140, which references the information to a database and deduces additional information describing the call…predict information…historical…patterns], 0053-0056 [workforce management ("WFM") component 125…[t]he WFM component 125 manages the staffing level of agents 160 in the contact center 100, so that contact center productivity can be optimized from a utilization perspective…the volume of calls into or out of a contact center 100 may vary significantly during the day, during the week, or during the month…WFM component 125 can receive historical call volume data from the ACD 130 and create work schedules for the agents 160 based on historical activity levels…WFM component 125 typically uses historic data from the ACD…staffing…performance monitoring component 145 provides measurements and indications of agent performance that are useful to management and to the various components in the contact center…monitoring typically includes quality monitoring and can entail monitoring recorded calls (past call information of agents and performance)…performance monitoring component 145 can store performance-related information from the center's component systems in a dedicated database that is accessible by the ACD 130 for call routing decisions], 0075-0076, 0044-0046 [ACD 130 distributes calls within the contact center…connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner…routes the call to an available agent], 0051-0056 [CRM component 135 interacts with the CTI 140 and manages customer databases to derive useful information…predict the nature of call…assessment…workforce management ("WFM")…contact center productivity can be optimized from a utilization perspective…the volume of calls into or out of a contact center 100 may vary significantly during the day, during the week, or during the month…[t]he WFM component 125 can receive historical call volume data from the ACD 130 and create work schedules for agents based on historical activity levels (clearly based on workloads)…ACD…activity monitor for the contact center…predicting periods of high call volume and/or other states of the center (workload forecasts/predictions)], 0076-0078 [information delivery tool 265 can receive agent workload data and contact center load data from the ACD…WFM component 125 can provide the information delivery tool 265 with a work schedule for agents]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock indicating agent data/information in the past to the call routing system to receive communications as taught by analogous art Pulaski in order to efficiently route calls/communications to agents who can provide the best service to callers (customers, etc.,) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Pulaski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).



As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Ristock discloses the method of claim 1, further comprising: for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the location (¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0026-0034 [remote agent], 0030-0034 [contact center can have many centers and arrangements, and “agents…geographic locations…routing calls…remote agents…either locally-based or remote from the contact center”], 6, 0044 [various components of the contact center…multiple contact centers…distributed across various geographic locations]); and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the one or more WFM items (¶¶ 0053-0060 [staff scheduling…agents scheduled], 0062-0064 [identify agents who will be available or unavailable – and scheduling agents based on this information hence information used to create agent/agents schedule], 0065-0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0082 [scheduled data…determine the schedule]).
As per claim 3, Ristock discloses the method of claim 1, wherein the one or more WFM items comprise one or more of maximum hours, shifts, and break patterns (¶¶ 0024-0034, 0053-0060, 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”]).
As per claim 4, Ristock discloses the method of claim 1, wherein the presence data comprises one or more of computer logins, computer logouts, communications, and application activities (¶¶ 0010 [communication], 0023-0024 [email (communication), messaging, chat], 0041-0042 [agents…customers…authentication process], 0046-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).
As per claim 5, Ristock discloses the method of claim 1, further comprising: receiving a selection of the one or more WFM items; selecting workflows corresponding to each of the selected one or more WFM items; and automatically configuring the one or more WFM items based on the presence data for the at least one agent using the selected workflows (¶¶ 0053-0060 [routing strategy and details provided], 0062-0065, 0071-0073, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”], 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”]).
As per claim 6, Ristock discloses the method of claim 1, further comprising: interfacing with a contact center by the workforce management system; and receiving the contact center data and the presence data through the interface with the contact center (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface]).
As per claim 7, Ristock discloses the method of claim 6, wherein interfacing with the contact center by the workforce management system comprises: requesting credentials from a user associated with the contact center ; and interfacing with the contact center using the requested credentials (“credentials” are a very broad term and the specification ¶¶ 0041-0042 [agents…customers…authentication process], 0047-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).


As per claims 9-14, claims 9-14 disclose substantially similar limitations as claims 2-7 above; and therefore claims 9-14 are rejected under the same rationale and reasoning as presented above for claims 2-7.
As per claims 16-20, claims 16-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
McCord et al., (US 2018/0121766): enhanced human/machine workforce management using reinforcement learning.
Etter et al., (US 9,123,009): Facilitates equitable assignment of rotating shifts to agents in a contact center.  In one embodiment, points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  Based on the previously allocated points, future undesirable shifts are assigned to agents.  The point allocation scheme accommodates various exceptions scheduling periodic rotating shifts, such as skipping assignment of an agent from an upcoming undesirable shift, agents leaving, swapping a shift, and agents being added.  In another embodiments, agents are assigned to rotating shifts using constructs of a cycle and a rotation template, which facilitates assigning agents to a work schedule with a calendar in a repetitious manner, and where certain shifts are non-rotational in nature and other shifts are rotational in nature.
Laredo et al., (US 2011/0216897): Discloses a contact center to provide information to one or more users in response to one or more inquiries from the one or more users is presented.  For example, the method includes accessing, using at least one client adaptor, at least one agent group that includes at least one agent having knowledge regarding the one or more inquiries.  The method further includes the at least one agent responding to the one or more inquiries using the at least one client adaptor.  The at least one agent group has pre-existing communications infrastructure that is accessed by a computing platform of the contact center using the at least one client adaptor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683